Opinion for the court PER CURIAM.
Opinion concurring in part and dissenting in part filed by Circuit Judge SCALIA.
PER CURIAM:
This court is in agreement with the result reached by the District Court, generally for the reasons stated in its Memorandum Opinion. See Securities Industry Ass’n v. Comptroller of the Currency, 511 F.Supp. 252 (D.D.C.1983). We note also that the District Court’s Glass-Steagall Act analysis receives substantial support from a Supreme Court opinion issued while these cases were pending on appeal. See Securities Industry Ass’n v. Board of Gov. of FRS, — U.S. —, 104 S.Ct. 3003, 82 L.Ed.2d 158 (1984).

Affirmed.